 


109 HRES 566 IH: Expressing the sense of the House of Representatives that the President should seek to convene an international conference in 2006 to develop more effective means to deal with the serious and growing threat of methamphetamine and synthetic drug precursor chemicals.
U.S. House of Representatives
2005-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 566 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2005 
Mr. Cardoza (for himself, Mr. Souder, Mr. Larsen of Washington, Mr. Wamp, Mr. Berry, Mr. Abercrombie, Mr. Thompson of California, Mr. Salazar, Mr. Hastings of Florida, and Mr. Gibbons) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing the sense of the House of Representatives that the President should seek to convene an international conference in 2006 to develop more effective means to deal with the serious and growing threat of methamphetamine and synthetic drug precursor chemicals. 
 
Whereas methamphetamine abuse is one of the most serious public health threats facing the United States, as the drug is highly addictive, physically debilitating, and carries a high risk of overdose; 
Whereas, although methamphetamine is easy to produce, drug traffickers need to obtain the necessary precursor chemicals to make the drug; 
Whereas the most significant precursor chemical is pseudoephedrine, which is commonly used in cold medicines; 
Whereas pseudoephedrine is produced by only a small number of manufacturers worldwide, and the supply could therefore be monitored and controlled to help prevent its diversion to methamphetamine production; 
Whereas drug traffickers have taken advantage of the worldwide distribution of pseudoephedrine to obtain the chemical for methamphetamine production; 
Whereas, for example, Mexican imports of pseudoephedrine tripled between 2000 to 2004, and are now far in excess of legitimate demand for the chemical in that country; 
Whereas the Office of National Drug Control Policy believes that two-thirds of all methamphetamine used in the United States is now produced in Mexico, by large drug trafficking organizations; 
Whereas methamphetamine traffickers may also be using third countries as routes for precursor chemical smuggling; 
Whereas from 2000 to 2003, Argentina’s imports of pseudoephedrine doubled, Colombia’s imports tripled, and Indonesia’s rose tenfold; and 
Whereas currently, there are few international mechanisms for monitoring the distribution of pseudoephedrine to prevent its diversion to illegal drug production: Now, therefore, be it 
 
That the House of Representatives— 
(1)reaffirms the principles of the international Single Convention on Narcotic Drugs (1961), the Convention on Psychotropic Substances (1971), and the Convention Against Illicit Traffic in Narcotic Drugs and Psychotropic Substances (1988); 
(2)calls on the President to seek to convene an international conference on the threat of methamphetamine and synthetic drug precursor chemicals, with the participation and involvement of government leaders at the highest level from all countries that are direct sources of precursor chemicals and from all countries that are most affected by methamphetamine production, trafficking, and use, to intensify and coordinate an effective international response in order to prevent methamphetamine production; 
(3)calls on the countries in which the precursor chemicals and pharmaceutical products used in the manufacture of methamphetamine are produced, and the countries that are most affected by methamphetamine trafficking, to establish an effective international system to monitor and control these products to prevent their diversion to illegal purposes; and 
(4)calls on the Secretary of State, in consultation with the Attorney General, the Secretary of Homeland Security, and the Secretary of Health and Human Services, to take active steps to establish such an international system, by seeking to negotiate, draft, and ratify such multilateral or bilateral agreements as may be necessary.  
 
